NUMBER 13-18-00218-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

PATRICK SCOTT RYAN,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.



                       MEMORANDUM OPINION
           Before Justices Benavides, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellant Patrick Scott Ryan pleaded guilty to a charge of theft of property valued

at more than $2,500 but less than $30,000, a state jail felony. See TEX. PENAL CODE ANN.

§ 31.03 (West, Westlaw through 1st 2017 C.S.).       Ryan was sentenced to deferred

adjudication and placed on community supervision for two years. The State of Texas
filed a motion to adjudicate his guilt, setting forth eight alleged violations of Ryan’s

community supervision. At the hearing on the State’s motion to adjudicate guilt the State

abandoned three of the alleged violations and Ryan pleaded true to the remaining five

violations, stating that he had used controlled substances while on community

supervision, failed to submit to confinement as required by his community supervision,

and failed to pay the required fines and fees. In testifying, Ryan requested that he be

adjudicated guilty and sentenced by the court. The trial court sentenced Ryan to two

years in the Texas Department of Criminal Justice–State Jail Division and fined him

$5,000.   Ryan’s court-appointed counsel has filed an Anders brief.         See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders, Ryan’s appellate counsel has filed a brief and a motion to

withdraw with this Court, stating that his review of the record yielded no grounds of error

upon which an appeal can be predicated. See id. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, Ryan’s counsel carefully discussed why, under

controlling authority, there is no reversible error in the trial court’s judgment. 573 S.W.2d
2
807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel has informed this Court, in writing,

that counsel has: (1) notified Ryan that he has filed an Anders brief and a motion to

withdraw; (2) provided Ryan with a copy of the Anders brief and motion to withdraw; (3)

informed Ryan of his rights to file a pro se response 1 and review the record preparatory

to filing that response; and (4) provided Ryan with a form motion for pro se access to the

appellate record with instructions to file the motion in this Court. See Anders, 386 U.S.

at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d 403, 409

n. 23 (Tex. Crim. App. 2008). An adequate amount of time has passed, and Ryan has

not filed a pro se brief. See In re Schulman, 252 S.W.3d at 409.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We may determine the appeal is wholly frivolous and issue an opinion

after reviewing the record and finding no reversible error. Bledsoe v. State, 178 S.W.3d
824, 826–827 (Tex. Crim. App. 2005).               Alternatively, if we determine that arguable

grounds for appeal exist, we must remand for the appointment of new counsel to brief

those issues. Id. at 827.

        We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe, 178 S.W.3d at, 826–27.

We agree with counsel that the record presents no arguably meritorious grounds for


        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008).

                                                    3
review and the appeal is frivolous. See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d

at 827.

                                     III.     MOTION TO WITHDRAW

        ln accordance with Anders, Ryan’s attorney has asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no

pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from representing

the appellant. To withdraw from representation, the appointed attorney must file a motion

to withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within five days

of the date of this Court’s opinion, counsel is ordered to send a copy of this opinion and

this Court’s judgment to Ryan and to advise him of his right to file a petition for

discretionary review. 2 See TEX. R. APP. P. 48.4; see also ln re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of February, 2019.

        2 No substitute counsel will be appointed. If Ryan seeks further review of this case by the Texas

Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

                                                       4